Name: Commission Regulation (EEC) No 2747/92 of 22 September 1992 amending Regulations (EEC) No 2631/92 and (EEC) No 2632/92 opening a standing invitation to tender in Germany, France and Italy for the free supply of common wheat flour and pasta to the victims of the conflict in what was formerly Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9. 92 Official Journal of the European Communities No L 279/9 COMMISSION REGULATION (EEC) No 2747/92 of 22 September 1992 amending Regulations (EEC) No 2631/92 and (EEC) No 2632/92 opening a standing invitation to tender in Germany, France and Italy for the free supply of common wheat flour and pasta to the victims of the conflict in what was formerly Yugoslavia trade ; whereas it is consequently fitting to foresee a more suitable type of packing and to amend point 1.3 of Annex 1 in the two Regulations concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agri ­ cultural products to the victims of the conflict in what was formerly Yugoslavia ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia (4) provides for allocation of the supply of common wheat flour and pasta under Council Regulation (EEC) No 2139/92 to be made by invitation to tender ; Whereas two permanent tenders for the supply of certain quantities of wheat flour and pasta destined for Ljubljana, Zagreb, Split, Belgrade and Novi Sad have been opened by Commission Regulation (EEC) No 2631 /92 (*) and (EEC) No 2632/92(0 ; Whereas the type of bag foreseen for the supply of the flour does not conform to the types of bag used in the HAS ADOPTED THIS REGULATION : Article 1 Point 1.3 of Annex 1 to Regulations (EEC) No 2631 /92 and (EEC) No 2632/92 is replaced by the following text : ' 1.3 . Packaging : New jute/polypropylene mix bags Net contents of the bags : 25 to 50 kg Sacks shall be placed on disposable pallets of appropriate dimensions and each pallet shall be covered with polyethylene netting.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 214, 30. 7. 1992, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p . 1 . (4) OJ No L 227, 11 . 8 . 1992, p. 18. 0 OJ No L 265, 11 . 9. 1992, p. 8 . (Ã  OJ No L 265, 11 . 9 . 1992, p. 15.